





--------------------------------------------------------------------------------



CTPartners Executive Search Inc. Appoints William J. Keneally Chief Financial
Officer


NEW YORK - April 18, 2013 - CTPartners Executive Search Inc. (NYSE MKT:CTP), a
leading executive search firm, announced the appointment of William J. Keneally
as Chief Financial Officer. In this role, he will be responsible for CTPartners'
global finance functions, including financial planning and analysis,
controllership, tax, treasury, and investor relations, reporting directly to
Brian Sullivan, Chief Executive Officer. David Nocifora, who previously held the
position of Chief Financial Officer and Chief Operating Officer will now focus
solely on his role as Chief Operating Officer.


“Bill brings more than 25 years of experience in global finance, accounting and
the public capital markets to the CTPartners team,” stated Brian Sullivan. “Bill
will make a significant contribution to our financial planning and reporting
process, and acquisition analysis, both of which are integral parts of our
growth strategy. As we continue on our path to expand our operating margin and
grow revenue, Bill's financial acumen and corporate business leadership will be
invaluable assets to our team.”


Mr. Keneally spent four years in London with Gullivers Travel Associates by
Travelport, then majority-owned by Blackstone Group, as Chief Financial Officer
& Senior Vice President, where he directed the global finance function. In his
capacity as CFO, Mr. Keneally was responsible for all financial reporting
requirements for the company's publicly-traded debt. Previously, he held senior
finance and accounting positions at Elizabeth Arden, and Inter-Continental
Hotels & Resorts and was a Managing Partner at BDO Seidman. Keneally began his
career at Arthur Andersen and is a certified public accountant.


“CTPartners is one of the top executive search firms in the world”, said Bill
Keneally. “I'm thrilled to join the Company at a time when it's poised for such
growth, and I look forward to working with Brian and the entire CTPartners
team.”


About CTPartners


CTPartners is a leading performance-driven executive search firm serving clients
across the globe. Committed to a philosophy of partnering with its clients,
CTPartners offers a proven record in C-Suite, senior executive, and board
searches, as well as expertise serving private equity and venture capital firms.
 
With origins dating back to 1980, CTPartners serves clients with a global
organization of more than 400 professionals and employees, offering expertise in
board advisory services and executive recruiting services in the financial
services, life sciences, industrial, professional services, retail and consumer,
and technology, media and telecom industries.  Headquartered in New York,
CTPartners has 22 offices in 15 countries.
 
www.ctnet.com


Contact:




--------------------------------------------------------------------------------




CTPartners
Jennifer Silver
617-316-5527
jsilver@ctnet.com


Investors
Michael Polyviou/Robert Jones                
EVC Group                        
212-850-6020                        
mpolyviou@evcgroup.com


Media
Janine McCargo
EVC Group
212-646-0425
jmccargo@evcgroup.com








